Plaintiff in error was convicted at the March, 1911, term of the county court of Atoka county on a charge of having possession of intoxicating liquor with intent to sell the same, and on the 5th day of April, thereafter, was adjudged to pay a fine of fifty dollars and be confined in the county jail for a period of thirty days. The proof shows that the intoxicating liquor found in the possession of the accused was brought in from Texas, and had not reached its destination at the time it was seized. There is a total want of proof upon the question of intent. Possession alone being insufficient to sustain a judgment, and the liquor having come by interstate shipment, the judgment of the trial court is reversed and the cause remanded for a new trial.